DETAILED ACTION
The present application has been examined under the pre-AIA  first to invent provisions. 

EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below. Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312. To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.  Authorization for this examiner’s amendment was given in an interview with Gianni Minutoli, Reg. # 41,198.  

Claims 12 is canceled 

Beginning in the last line of claim 8:
help prevent the stream of bags from displacing off the bag [[track.]] track,
	wherein the bag deliverer further comprises a bag holder, and the bag holder is mounted on two rails to allow the bag holder to slide out of the ice bagger for easy replacement of a roll of bags.



Claim 11 is amended as follows:
11. The ice bagger of claim 8, wherein the [[bag deliverer further comprises: a]] bag holder is adapted to receive and store the supply of bags, wherein the supply of bags comprises a roll of a plurality of preformed connected bags;
	wherein the bag deliverer further comprises a plurality of bag rollers adapted to transport the then connected bags from the roll of bags in the bag filling area; and 
	sensors and guides adapted to position the [[bag]] bags for filling.

Beginning in the last line of claim 18:
a microprocessor adapted to control at least one component of the ice [[bagger.]] bagger,
	wherein the bag deliverer further comprises a bag holder, and the bag holder is mounted on two rails to allow the bag holder to slide out of the ice bagger for easy replacement of a roll of bags.

Reasons for Allowance
The following is an examiner’s statement of reasons for allowance.  Stuart (US 5,109,651) and Schroeder (US 5,458,851) are representative of the closest prior art or record.  The configuration of the bag deliverer, the rails, and the channel extending to an outside surface of the ice bagger, in the context of the present application and all of the other limitations of the respective independent claims, defines a configuration which is not anticipated and not obvious from the prior art of record.  


Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Andrew St.Clair whose telephone number is (571)270-0238.  If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Tom Sweet can be reached on (571)272-4761.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.
/ANDREW D STCLAIR/Primary Examiner, Art Unit 3799